Dismissed and Memorandum Opinion filed November 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00464-CV
____________
 
LOREN TRUMAN JOHNSTON, III, Appellant
 
V.
 
LOU ANN (JOHNSTON) ROBERTSON, Appellee
 

On Appeal from the
246th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-63248

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 20, 2009.  On November 2, 2009, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Frost, and Brown.